Citation Nr: 0812078	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability. 


FINDINGS OF FACT

The first clinical evidence of a low back disability 
(lumbago) is dated many years after the veteran's separation 
from service.  The veteran's low back disability is unrelated 
to his period of service or to any incident therein.


CONCLUSION OF LAW

A low back disability (lumbago) was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

In his April 2004 claim, and in statements dated in May 2005, 
July 2005, December 2005, July 2006, and July 2007, the 
veteran indicated that he had injured his back when a mortar 
round exploded over his bunker while he was on active duty in 
Vietnam.  Specifically, in his April 2004 claim, the veteran 
asserted that he had injured his back in April 1971.  
However, he later informed the RO that his back injury had 
occurred in February 1971, and that he had been treated at 
the 91st Evacuation Hospital in Chu Lai, Vietnam, from 
February 1971 to May 1971.  Additionally, the veteran 
maintained that he had returned from Vietnam in a cast in 
late May 1971, at which time he had been discharged from the 
service three months early.  Further, the veteran stated that 
from June 1971 to August 1971, immediately after his 
discharge from active duty, he had received treatment for his 
back injury at Fort Leonard Wood Army Hospital in Missouri.  

While the veteran contends that he was treated for a back 
injury at the 91st Evacuation Hospital in Chu Lai, Vietnam, 
from February 1971 to May 1971, and at Fort Leonard Wood Army 
Hospital from June 1971 to August 1971, his service medical 
records for these time periods and locations have been 
determined to be unavailable.  In July 2006, the RO requested 
the veteran's complete service medical records dated from 
June 1, 1971, to December 31, 1971, from the National 
Personnel Records Center (NPRC).  An August 2006 response 
from the NPRC indicated that the veteran's service medical 
records for these dates could not be found.  The RO 
thereafter requested the veteran's service medical records 
from the 91st Evacuation Hospital in Chu Lai, Vietnam, dated 
from February 24, 1971, to May 24, 1971.  However, a July 
2007 response from the NPRC indicated that those service 
medical records were also unavailable.  Subsequent VA 
correspondence dated in June 2007 and August 2007 noted that 
an extensive search to obtain the veteran's records had been 
completed and that further efforts would be futile.  

When a veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met 
that obligation by making multiple attempts to secure the 
veteran's service medical records from a variety of sources, 
including from the veteran himself.  In response to these 
requests for information, the veteran indicated that he did 
not have any service medical records in his possession, and 
was duly informed of the unavailability of additional 
records.

The reduced evidentiary burden where a veteran engaged in 
combat with the enemy during service only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
38 U.S.C.A. § 1154(b) (West 2002); Brock v. Brown, 10 Vet. 
App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The veteran contends that he injured his back while on active 
duty in Vietnam.  However, this contention is not supported 
by the available service medical records dated from April 
1969 to May 1971.  Those available service medical records, 
which include the reports of the veteran's April 1969 
entrance examination and his May 1971 separation examination, 
are negative for any complaints, diagnoses, or treatment 
related to a back injury.  In fact, the  record reflects that 
on the date of his separation from service on May 24, 1971, 
the veteran underwent a clinical examination that revealed no 
back abnormalities.  As there is no record of complaints, 
treatment, or diagnosis of a back injury in service, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
currently diagnosed low back disability.  38 C.F.R. § 
3.303(b).  In this case, however, while the veteran asserts 
that he has had problems with his back since his period of 
active service, the first post-service clinical evidence of 
back problems is dated in March 2003.  At that time, the 
veteran underwent treatment for back and leg pain at a VA 
Medical Center.  He informed his VA medical providers that 
prior to and after his period of service, he had been 
employed as a well driller and that this work had required 
considerable heavy lifting.  An X-ray examination dated in 
March 2003 revealed mild to moderate degenerative changes in 
the lumbar spine and some deformity of the L2 vertebral body 
resulting from a compression fracture that appeared old in 
nature.  The diagnosis was lumbago.  

The veteran's VA medical records thereafter show that in 
September 2003, the veteran complained of worsening back 
pain.  He was noted to be taking over-the-counter medication 
on an as-needed basis for pain.  In other VA medical records 
dated from September 2002 to March 2004, the veteran reported 
undergoing treatment by a private chiropractor.  
Significantly, however, the veteran has not cooperated in 
obtaining records of any such private medical treatment for 
submission to VA.  Nor has he provided VA with any other 
information that would enable VA to request the information 
on his behalf.  Consequently, any information that may have 
been elicited in support of the veteran's service connection 
claim has not been not obtained because of his failure to 
cooperate.  In this regard, the Board reminds the veteran 
that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

While the veteran asserts that he has had back problems since 
his separation from service, the first clinical evidence of 
such problems is dated in March 2003, nearly 32 years after 
he left active service.  In view of the lengthy period 
between a diagnosis of a low back disability and the 
veteran's separation from active service, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints regarding back problems during 
the veteran's period of active service.  As there is no 
evidence of treatment for or complaints of this condition 
during service, the Board finds that a VA examination is not 
required in this case.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no evidence establishing a medical 
nexus or any relationship between military service and the 
veteran's currently diagnosed low back disability.  While the 
clinical evidence of record shows that the veteran has 
residuals of an old L2 compression fracture, none of his 
medical providers has stated that this fracture was incurred 
in or aggravated by service.  Nor has any medical provider 
indicated that the veteran's current low back disability is 
otherwise related to service.  Thus, the Board finds that 
service connection for a low back disability is not 
warranted.

The Board has considered the veteran's assertions that his 
low back disability was caused by an injury he sustained in 
Vietnam.  In this regard, the Board acknowledges that the 
veteran is competent to testify as to the presence of low 
back pain and associated symptoms, and his testimony in that 
regard is considered credible.  Barr v. Nicholson, 21 Vet. 
App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination that is medical in 
nature and is capable of lay observation).  However, the 
veteran's assertions are not probative to the extent that he 
relates his currently diagnosed low back disability to his 
active service.  As a lay person, the veteran is not 
competent to opine as to medical etiology or to render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his currently diagnosed low back disability and 
his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be 
addressed by the Board).  
In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability first manifested many years 
after his period of active service and is not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for a low back disability, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004, March 2006, 
and June 2007; a rating decision in July 2004; and a 
statement of the case in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
veteran, and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


